Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to application 17/236,443 filed April 21, 2021. Claims 23-42 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 23, 33, 38 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15 (hereafter “patent claim”) of U.S. Patent No. 10,630,501.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,630,501 as outlined in the table below:












Examined claim 23
A management device for operation at a user premises to provide local application services for a plurality of endpoint devices at the user premises, the management device comprising: 
     at least one processor; 
     one or more interfaces operably coupled to the at least one processors and configured to enable (1) local, bi-directional communication with the plurality of endpoint devices that is located at the user premises and (2) communication with a service provider remote from the user premises; and 
     memory storing instructions corresponding to at least one local application that, when executed by the at least one processor, cause the management device to: 
       receive user command data from a control device at the user premises, wherein the control device is separate from the plurality of endpoint devices; 
       operate the one or more interfaces to deliver at least a portion of content based on the user-command data, via the at least one local application, to at least one endpoint device of the plurality of endpoint devices for presenting by the at least one endpoint device; 
       receive, via the one or more interfaces, a software and/or firmware update for one or more of the plurality of endpoint devices; and 
       coordinate, via the one or more interfaces, implementation of the software -3- 122524.8002.US97\154134901.1Application No.: 17/236,443Docket No.: 122524-8002.US97 Preliminary Amendment under 37 CFR 1.115 and/or firmware update at the corresponding one or more of the plurality of endpoint devices.

Patent claim 15

The management device of claim 1, 
     wherein the managing the one or more home automation functions is in response to voice controls from a user; and
     wherein the voice controls are enacted according to functionality provided by the one or more software updates.


Patent claim 1

A management device for operation at a user premises with at least a first endpoint device and a second endpoint device, the management device comprising:


     a network interface that communicates with a remote manager;
     at least one interface configured to wirelessly communicate, via a local mesh wireless network, with the first endpoint device and/or the second endpoint device;
     at least one processor; and
     memory coupled to the at least one processor and having programming that causes the management device to perform operations including: 
       receiving data from the first endpoint device, 
       storing the received data to enable reporting of the received data for viewing via a user device,
       managing one or more home automation functions of at least one of the first or second endpoint devices based on the received data, and
       managing one or more software updates by receiving software via the network interface, storing the received software, and sending the received software to at least one of the first or second endpoint devices that implements the software.



	Examined claims 1 recites the similar limitations in patent claim 15. However, the patent claim 15 further recites limitation “receiving data from the first endpoint device, storing the received data to enable reporting of the received data for viewing via a user device, managing one or more home automation functions of at least one of the first or second endpoint devices based on the received data; and the managing the one or more home automation functions is in response to voice controls from a user” but the examined claim 1 recites limitation “operate the one or more interfaces to deliver at least a portion of content based on the user-command data, via the at least one local application, to at least one endpoint device of the plurality of endpoint devices for presenting by the at least one endpoint device”. The both limitations, recited in the examined claim 1 and patent claim 15, using an input of user to control home operations at the endpoint devices; and the voice control from the user is considered as or one of example of user command. Thus, it would have been obvious to broaden patent claim 15 by using “user command” instead of using “user voice” for controlling the endpoint devices and because of omitting the limitations “receiving data from the first endpoint device, storing the received data to enable reporting of the received data for viewing via a user device, managing one or more home automation functions of at least one of the first or second endpoint devices based on the received data” is obvious variation. 
Examined claims 33 and 38 recite the similar limitations of patent claims 1, 15.

Allowable Subject Matter
Claims 23-42 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459